IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                   NO. WR-83,201-01


                     EX PARTE SAMUEL GROVER IVEY, Applicant


                       ORDER PURSUANT TO TEXAS RULE OF
                          APPELLATE PROCEDURE 9.10


       Per curiam.

                                         ORDER

       This cause is before this Court on application for writ of habeas corpus from trial

court case number 92375-A in the 252nd District Court of Jefferson County.

       The Clerk of this Court has discovered sensitive data in the record, namely: the

name of the complainant who was a minor Tex. Code Crim. Proc. art 57.02(h) and

personal identification information. TEX. R. APP. P. 9.10(a). Pursuant to Texas Rule of

Appellate Procedure 9.10, the Clerk sought a ruling from the Court and thereafter notified

the parties. The Court now orders the Clerk of this Court to redact the discovered

sensitive data from the records identified and listed below. The Court further orders the
trial court clerk, the clerk of the court of appeals, or any entity or individual possessing

the following documents to redact or seal the documents pursuant to this order:



       1. Clerk’s Record



Filed: April 14, 2016

Do not publish